Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/12/22.
Claims 1-12 have been canceled. New claims 13-14 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/020053, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The effective filling date of the instant application is limited to the filling date of 13/020253 (filled on 02/03/2011) because it is the earliest application in the continuity chain that provides support for the claimed subject matter including “a first rotatable disk configured to transmit a first operative motion, wherein said first rotatable disk is rotatable about a first axis; and a second rotatable disk configured to transmit a second operative motion, wherein said second rotatable disk is operable independently of said first rotatable disk, and wherein said second rotatable disk is rotatable about a second axis: a drive system responsive to said first operative motion from said first rotatable disk to perform said closing motion and responsive to said second operative motion from said second rotatable disk to perform said firing stroke; and a control system configured to assure that said closing motion and said firing stroke are separate and distinct, wherein said control system prevents said firing stroke from occurring prior to the completion of said closing motion”.
Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.




The abstract of the disclosure is objected to because it does not comprise a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. (2009/0101692) in view of Golderberg et al. (2010/0225209).
	Regarding claims 13-14, Whitman discloses a stapling system, comprising: a housing (1103), comprising: a first rotatable member (94; Fig. 2b) configured to transmit a first operative motion, wherein said first rotatable member is rotatable about a first axis; and a second rotatable member (102; Fig. 2b) configured to transmit a second operative motion, wherein said second rotatable shaft is operable independently of said first rotatable shaft (via selector module 1110), and wherein said second rotatable shaft is rotatable about a second axis: an end effector (11) configurable in a closed configuration in response to a closing motion, comprising: a jaw (50, 80; fig. 2C) configured to support a staple cartridge (80; Fig. 3A); and an anvil (50): an elongate rigid shaft (1101; Fig. 3A) rotatably coupled to said housing, comprising: a longitudinal axis, wherein said elongate rigid shaft is rotatable about said longitudinal axis in response to a rotational motion; a drive system (88, 98) responsive to said first operative motion from said first rotatable member (94) to perform said closing motion and responsive to said second operative motion from said second rotatable member (102)  to perform said firing stroke; and a control system (1110) configured to assure that said closing motion and said firing stroke are separate and distinct, wherein said control system prevents said firing stroke from occurring prior to the completion of said closing motion (par. 174), but fails to disclose wherein the first and second rotatable members are disks. Goldberg discloses a robotic surgical system configured to manipulate a stapling system comprising an effector, such as surgical staple (par. 2), wherein the stapling system comprises a housing (401; Figs. 2A-2D) comprising first and second rotatable disks (418; Fig. 2D) configured to transmit operative motions to components of the surgical system. It would have been obvious to one having ordinary skills in the art to have provided Whitman’s system with rotatable disks as taught by Golderberg since the substitution of one known and equivalent mechanism for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and the technique for improving a particular class of devices was part of the ordinary capabilities of a person skill in the art.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and ttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731